IN THE SUPREME COURT, STATE OF WYOMING

                                      2014 WY 130

                                                               October Term, A.D. 2014

                                                                   October 16, 2014

AMBER RAE MACKENZIE,

Appellant
(Defendant),

v.                                                 S-14-0157

THE STATE OF WYOMING,

Appellee
(Plaintiff).


         ORDER AFFIRMING THE DISTRICT COURT’S “ORDER OF
              DISPOSITION AND ORDER OF PROBATION”
[¶1] This matter came before the Court upon its own motion following notification
that Appellant has not filed a pro se brief within the time allotted by this Court. In 2013,
Appellant entered an unconditional guilty plea to one count of burglary. Appellant was
sentenced to probation, but that probation was later revoked. Appellant filed this appeal
to challenge the district court’s April 18, 2014, “Order of Disposition and Order of
Probation.” On July 28, 2014, Appellant’s court-appointed appellate counsel filed a
“Motion to Withdraw as Counsel,” pursuant to Anders v. California, 386 U.S. 738, 744,
87 S.Ct. 1396, 1400, 18 L.Ed.2d 493 (1967). Following a careful review of the record
and the “Anders brief” submitted by appellate counsel, this Court, on August 19, 2014,
entered its “Order Granting Permission for Court-Appointed Counsel to Withdraw.” That
Order notified Appellant that the district court’s “Order of Disposition and Order of
Probation” would be affirmed unless, on or before October 6, 2014, Appellant filed a
brief that persuaded this Court that the captioned appeal is not frivolous. In this Court’s
order, the Court also provided notice that

       ***** at the conclusion of this matter, it will order the district court to
       examine the matter of credit for time served. This Court notes that, at the
       hearing where Appellant was given a deferral pursuant to Wyo. Stat. Ann. §
       7-13-301, the prosecuting attorney stated that Appellant was entitled to 44
       days of credit for time served. In the resulting “Order of Probation,” the
       district court stated Appellant would receive credit for time served in jail,
       but it did not specify the number of days. Later, after Appellant’s “301”
       probation was revoked, the district court awarded Appellant 33 days of
       credit, in the “Order of Disposition and Order of Probation.” It appears to
       this Court that Appellant may be entitled to an additional 44 days of credit
       for time served.

[¶2] This Court also finds the “Order of Disposition and Order of Probation” should be
corrected in one respect. The Court notes that, although Appellant was given an adequate
firearms advisement (as required by Wyo. Stat. Ann. § 7-11-507(a)), the district court’s
“Order of Disposition and Order of Probation” does not include a statement to that effect,
as required by W.R.Cr.P. 32(b)(1)(E) and Starrett v. State, 2012 WY 133, ¶¶ 11-12, 19,
286 P.3d 1033, 1037-38, 1040 (Wyo. 2012).

[¶3] Now, taking note that Appellant, Amber Rae MacKenzie, has not filed a brief or
other pleading within the time allotted, the Court finds that the district court’s “Order of
Disposition and Order of Probation” should be affirmed. It is, therefore,

[¶4] ORDERED that the district court’s April 18, 2014, “Order of Disposition and
Order of Probation” be, and the same hereby is, affirmed, subject to the corrections noted
below; and it is further

[¶5] ORDERED that this matter is remanded to the district court for that court to
examine the question of credit for time served, as noted above; and it is further

[¶6] ORDERED that the district court shall enter an amended “Order of Disposition
and Order of Probation,” which shall include the firearms advisement required by Wyo.
Stat. Ann. § 7-11-507(a) and W.R.Cr.P. 32(b)(1)(E).

[¶7]   DATED this 16th day of October, 2014.

                                                 BY THE COURT:

                                                 /s/

                                                 E. JAMES BURKE
                                                 Chief Justice